DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The title of the invention is not descriptive because it is too generic.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5-7, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US PGPub # 2020/0173839) in view of Johnson et al (US # 5,750,937). With respect to claim 1, the Wu reference discloses a weighing apparatus (¶ 0002), comprising: a load cell assembly (Fig. 3) comprising: 
an elongated load cell body (3) including a first three-dimensional coordinate
orientation defined by a first X-axis, a first Y-axis and a first Z-axis (inherent: any three dimensional body has three coordinate axis by the definition of 3-D; See Johnson, Col. 5, ll. 21-30 and  Col. 6, ll. 49-60), the elongated load cell body (3) including a mount end for supporting the elongated load cell body and a load end for applying a load to the elongated load cell body (Fig. 2), an accelerometer unit (5) having a 
	It is unclear if the elongated load cell body (3) carries a set of strain gauges for providing electrical outputs corresponding to load applied to the load end of the elongated load cell body, but this was a common type of load cell used in scales of this type as shown by the Johnson reference (Col. 8, ll. 26-30), and it would have been obvious to the ordinary practioner to use a known type of load cell motivated by its art recognized suitability for its intended purpose.
	The accelerometer unit (5) is operatively connected to the scale instead of being mounted onto the elongated load cell body in a fixed position relative to the elongated load cell body, but placing the accelerometer unit onto the load cell body itself would have been an obvious rearrangement of parts that would not have changed the operation of the device shown.
	With respect to claim 2, the memory (2) is capable of storing any data that the user saw fit.
	With respect to claim 3, see Figure 2.
	With respect to claims 5-7, obviously the controller was configured to upload all necessary equations from memory and plug variables from the weight and accelerometer into said equations to calculate a corrected weight reading as that is what the scale controller was intended to be used for.
	With respect to claims 11-14, obviously any load sensor has to be calibrated prior to use, and these claims are merely reciting standard calibration steps.
	Claims 15-20 simply repeat the elements already discussed, above.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US PGPub # 2020/0173839) in view of Johnson et al (US # 5,750,937) as applied to claims 1-3, 5-7, and 11-20 above, and further in view of Grimm et al (US # 5,623,128). With respect to claim 8, Grimm show that it was known to place control circuitry of a load cell on a printed circuit board that was attached to the load cell body (Col. 6, ll. 9-65), and it would have been obvious to the ordinary practioner to use a known load cell circuitry design motivated by its art recognized suitability for its intended purpose.
With respect to claim 9, it is obvious that any load cell calibration information would have been stored in some type of non-volatile memory, such as an EEPROM or a “Flash” memory, in order to prevent the calibration data from being erased every time the power was disconnected, as shown by the example of Grimm (Col. 4, ll. 14-33).
With respect to claim 10, Grimm discloses that it was known to mount circuit components to the relatively immobile mount end of a load cell (Figs. 1 & 2), since this was the end of the load cell that flexed the least, and any circuitry or electrical traces in this area would be less likely to crack or to work itself loose.


Conclusion
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references cited but not applied show the general state of the art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856